Citation Nr: 0805616	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for a bilateral hip 
disorder, status post-total replacement.

3. Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for lung disorder.

5.  Entitlement to service connection for prostate disorder.

6.  Entitlement to service connection for ulcer disorder.

7.  Entitlement to service connection for phlebitis.

8.  Entitlement to service connection for kidney disorder.

9.  Entitlement to service connection for heart disorder, 
status post-pacemaker implant.

10.  Entitlement to service connection for hepatitis C.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for bilateral lower 
extremity neuropathy.

13.  Entitlement to service connection for bilateral upper 
extremity neuropathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Boston, 
Massachusetts.




FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that defective vision is not related to an in-service disease 
or injury.

2.  The preponderance of the probative evidence indicates 
that a post-operative bilateral hip disorder is not related 
to an in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that a bilateral flat feet  disorder is not related to an in-
service disease or injury.

4.  The preponderance of the probative evidence indicates 
that a lung disorder is not related to an in-service disease 
or injury.

5.  The preponderance of the probative evidence indicates 
that a prostate disorder is not related to an in-service 
disease or injury.

6.  The preponderance of the probative evidence indicates 
that an ulcer disorder is not related to an in-service 
disease or injury.

7.  The preponderance of the probative evidence indicates 
that phlebitis is not related to an in-service disease or 
injury.

8.  The preponderance of the probative evidence indicates 
that a kidney disorder is not related to an in-service 
disease or injury.
9.  The preponderance of the probative evidence indicates 
that a post-pacemaker implant heart disorder is not related 
to an in-service disease or injury.

10.  The preponderance of the probative evidence indicates 
that hepatitis C is not related to an in-service disease or 
injury.

11.  The preponderance of the probative evidence indicates 
that diabetes mellitus is not related to an in-service 
disease or injury.

12.  The preponderance of the probative evidence indicates 
that bilateral lower extremity neuropathy is not related to 
an in-service disease or injury.

13.  The preponderance of the probative evidence indicates 
that bilateral upper extremity neuropathy is not related to 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Defective vision was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A post-operative bilateral hip disorder was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).

3.  A bilateral flat feet disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  A prostate disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
1133, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.306, 3.307, 3.309(a) (2007).

6.  An ulcer disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
1133, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2007).

7.  Phlebitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

8.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  A post-pacemaker implant heart disorder was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309(a) 
(2007).

10.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

11.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

12.  Bilateral lower extremity neuropathy was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

13.  Bilateral upper extremity neuropathy was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the unfavorable 
decision, VA notified the veteran in August 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the veteran in obtaining identified and available evidence 
needed to substantiate a claim, including as warranted by 
law, affording VA examinations, and also informed the veteran 
of the need to submit all pertinent evidence in his 
possession.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The appeal was certified to the Board for appellate view 
prior to the decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO's failure to provide the 
veteran notice of how disability ratings and effective dates 
are determined is not prejudicial in light of the decision 
reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, duodenal ulcer disease, 
diabetes mellitus, and/or cardiovascular disease, although 
not otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Defective Vision

Factual Background and Analysis

The probative medical evidence of record shows the veteran to 
be quite far-sighted, and his uncorrected vision bilaterally 
is 20/200 and corrected of 20/25.
The October 1956 Report of Medical Examination at Induction 
notes the veteran to have had defective vision.  The report 
notes his uncorrected vision to have been 20/200 in the right 
eye, corrected to 20/70, and 20/70 in the left eye, corrected 
to 20/25.  Shortly thereafter, while he was 23 years old, an 
undated form notes issuance of two pair of spectacles.  
Service medical records are negative for any entries related 
to complaints, findings, or treatment for eye complaints, or 
any references to fumes.

The October 1958 Report Of Examination For Separation notes 
uncorrected and corrected vision of 20/50 in the right eye, 
and uncorrected vision of 20/30 corrected to 20/25 in the 
left eye.  His eyes, opthalmoscopic, pupils, and ocular 
motility, were assessed as normal.  He was deemed physically 
fit for separation from active service.

The September 2004 VA fee-basis examination report noted no 
abnormality of the veteran's eyes.  A separate September 2004 
fee-basis examination specifically for his eyes notes the 
veteran having told the examiner that he had worn glasses 
since fumes got in his eyes during his active service, and 
that he was a glaucoma suspect.  Examination revealed 
uncorrected vision of 20/100 in both eyes, with correction to 
20/25, also in both eyes.  The examiner noted the veteran's 
eye examination was completely normal, and that he had to 
start wearing glasses full time early in life because he was 
quite far sighted.  There were no signs of glaucoma.

In light of the fact that defective vision was noted at the 
veteran's Induction examination, the presumption of soundness 
did not attach as concerns that area.  Further, there simply 
is no evidence of any increase or permanent worsening of the 
veteran's eyes which may be attributable to his active 
service, as shown by the examination at separation, as well 
as the normal fee-basis examination.

The claim is denied.  38 C.F.R. § 3.303, 3.304(a).

Bilateral Hip, Prostate, Ulcer, and Heart

Factual Background and Analysis

Records of the veteran's private orthopedist, J.E.R., MD, 
note his diagnosis of bilateral osteoarthritis of the hips 
and the total replacement of the left hip in October 1999, 
and the right in April 2000.  Dr. Ready noted no remote 
history, nor do his records note any claim or opinion that 
the veteran's bilateral hip disorder is causally related to 
his active service .

Service medical records are entirely negative for any entries 
related to complaints, findings, or treatment for hip, heart, 
genitourinary, or gastrointestinal symptomatology.  The 
October 1958 separation physical examination report noted the 
veteran's heart, abdomen and viscera, genitourinary system, 
and lower extremities, were assessed as normal, and the 
veteran was deemed physically fit for separation.

There is no evidence whatsoever of any hip or genitourinary 
system symptomatology, including arthritis or cancer, or 
heart or ulcer symptomatology, or treatment for any of those 
disorders within one year of the veteran's separation from 
active service.  In September 2004, the veteran told a VA 
fee-basis examiner that his hip disorder started in 1957, and 
was not due to any injury but due to arthritis.  The 
September 2004 fee-basis examination report notes the 
examiner's findings on examination revealed no post-total hip 
replacement pathology to diagnose.  The same report notes the 
veteran told the examiner that his heart disorder had existed 
since 2002, which is also the year his pacemaker was 
implanted, and that he had had prostate cancer since 1980.  
The only ulcer-related symptom he reported was occasional 
severe abdominal pain.  He denied any history of having 
vomited blood or passed black tarry stools.  He took Zantac.  
Examination revealed no evidence of congestive heart failure, 
cardiomegaly, or pulmonale.  Examination of the abdomen 
revealed the liver as non-palpable and no tenderness.  The 
prostate examination was within normal limits.  No upper 
gastrointestinal series was conducted due to the fact the 
veteran has a pacemaker.

The examiner rendered diagnoses of status-post pacemaker as 
concerned the veteran's heart.  He rendered no diagnoses 
related to the claimed prostate and ulcer disorders, as he 
found no pathology to diagnose.  He expressed no opinion that 
either of the claimed disorders were causally related to the 
veteran's active service.

VA treatment records note the veteran's 2002 dual chamber 
pacer placement.  His problem list also includes 
gastroesophageal reflux disease   They also note his history 
of benign prostate hypertrophy.  There is no medical evidence 
of the veteran having been diagnosed with prostate cancer.  A 
biopsy of a mass removed from the veteran's lung revealed no 
malignancy.  The VA records note no opinion, comment, or 
other statement that the veteran's heart and prostate 
disorders are causally related to active service.  As 
concerns the claimed ulcer, perhaps the most fundamental 
requirement in establishing entitlement to service connection 
is that there be proof the veteran has the condition claimed.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).  Here, though, the veteran has not met 
this initial burden of proof, and in the absence of proof of 
present disability there can be no valid claim.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997).

In light of the above, the claims related to the claimed hip, 
heart, prostate, and ulcer disorders, are denied on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

Hepatitis C, Lung Disorder, and Flat Feet

Factual Background and Analysis

The report of the veteran's induction physical examination 
noted his feet were normal.  Service medical records are 
entirely negative for any entries related to complaints, 
findings, or treatment for hepatitis-related or digestive 
system symptoms, lung-related or foot problems.  The Service 
medical records are also negative for any treatment for 
sexually transmitted disease.  The veteran was admitted and 
treated for acute pharyngitis in February 1957, and he was 
discharged three days later as cured.  Further, the 
examination report noted no tattoos at separation.  The 
October 1958 separation physical examination report noted the 
lungs and chest, the abdomen and viscera, and the feet, were 
assessed as normal.

The September 2004 VA fee-basis examiner noted the veteran 
told him he had flat feet during his active service, he had 
experienced hepatitis since 1999, and he was unaware of 
having engaged in any known risk factors associated with 
hepatitis C, as he did not consume alcohol on a regular 
basis.  The abdominal examination is reported above.  
Laboratory tests revealed the veteran's sample as reactive to 
hepatitis.  The examiner diagnosed hepatitis C and opined 
that it was unrelated to the veteran's active service.

Thus, the claim for service connection for hepatitis C is 
denied.  38 C.F.R. § 3.303.

The veteran reported that his lung disorder had existed since 
2004.  Examination of the lungs revealed symmetric breath 
sounds and expiratory phase was normal.  There were no 
rhonchi or rales.  The fee-basis examiner did not interpret 
the pulmonary function tests conducted on the veteran.

VA records note a January 2004 CT scan of the thorax that 
showed emphysematous changes, as well as a lobulated 3.4 cm 
mass in the left upper lobe, which was noted above in the 
discussion of service connection on a presumptive basis.  The 
mass was surgically removed in March 2004.  The lungs were 
otherwise clear.  A March 2004 entry also noted the veteran 
had a history of chronic obstructive pulmonary disease.    
The VA records note no opinion that the lung pathology was 
causally related to the veteran's active service.  The 
veteran's lung disorder manifested several decades after his 
active service, and there is no evidence of any causal 
connection between the lung disorder and his active service.

Thus, the claim for service connection for a lung disorder is 
denied.  38 C.F.R. § 3.303.

The September 2004 VA fee-basis examination of the feet 
revealed no tenderness, weakness, edema, atrophy, or 
disturned circulation of either foot.  Flat feet were noted.  
The Achilles' tendons showed good alignment, and the veteran 
did not require any special shoes.  The probative medical 
evidence shows the veteran's feet to have been normal both at 
induction into and separation from active service.  There 
simply is no competent evidence that his flat feet are 
causally related to his active service.

Thus, the claim for service connection for flat feet is 
denied.  38 C.F.R. § 3.303.

Kidney disorder, phlebitis, diabetes mellitus and bilateral 
upper and lower extremity peripheral neuropathy

Factual Background and Analysis

Initially, September 2004 VA fee-basis examination report 
noted the veteran denied having made a claim for a kidney 
disorder.  Nonetheless, service medical records are entirely 
negative for any entries related to complaints, findings, or 
treatment for kidney complaints.  His kidneys were assessed 
as normal at the examination at separation.

Service medical records are also negative for any entries 
related to complaints, findings, or treatment for any 
circulatory complaints.  The veteran's vascular system was 
assessed as normal.

The veteran told the fee-basis examiner that he had 
experienced phlebitis since 1987.  Examination revealed 
varicose veins on the right and left side.  The examiner, 
however, noted no pathology related to phlebitis and rendered 
no diagnosis due to the absence of current pathology.

Examination of the peripheral nerves was within normal 
limits.  Neurological examination of the upper and lower 
extremities was within normal limits, as shown by normal 
motor and sensory functions.  Biceps and Triceps jerks were 
1+ in both upper extremities.  Motor and sensory function of 
both lower extremities were also within normal limits.  Knee 
and ankle jerks were 1+ in both lower extremities.  The 
examiner rendered no diagnosis, as no active neuropathy 
pathology was noted on examination.

Although the veteran claimed to have had diabetes since 1980, 
the fee-basis examiner noted the absence of any medical 
history of diabetes.  Laboratory tests ordered by the 
examiner revealed no abnormal glucose values.  Further, the 
veteran's VA treatment records do not list diabetes mellitus 
among his problem areas.

As already noted above, the first requirement for a service 
connection claim is that there be a current disorder or 
disease.  In the absence of probative medical evidence of 
current diagnosis of a kidney disorder, phlebitis, bilateral 
upper or lower extremity peripheral neuropathy, or diabetes, 
there is no basis on which service connection may be allowed.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).

Thus, the claims for a kidney disorder, phlebitis, bilateral 
upper or lower extremity peripheral neuropathy, and diabetes 
mellitus, are denied.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against all of the veteran's claims, however, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for visual impairment is 
denied.

Entitlement to service connection for a bilateral hip 
disorder, status post-total replacements, is denied.

Entitlement to service connection for bilateral flat feet is 
denied.

Entitlement to service connection for lung disorder is 
denied.

Entitlement to service connection for prostate disorder is 
denied.

Entitlement to service connection for ulcer disorder is 
denied.

Entitlement to service connection for phlebitis is denied.

Entitlement to service connection for kidney disorder is 
denied.

Entitlement to service connection for heart disorder, status 
post-pacemaker implant, is denied.

Entitlement to service connection for hepatitis C is denied.

	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral lower 
extremity neuropathy is denied.

Entitlement to service connection for bilateral upper 
extremity neuropathy is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


